Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: the paragraph numbering is inconsistent, e.g., no numbers for the paragraphs following Paras. [0004], [0005], [0008], and others.  Also, the cross-reference to the related foreign application is provided at Para. [0035] at the end of the specification, however, as discussed above, the cross-reference to related applications should be at the top of the specification after the title of the invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 1 recites “a punch and a pad sandwiching the top sheet…” “bending blades… bend-forming the vertical wall portion” “stoppers… constraining end portions of the material” and “a second cushion component… maintaining the interval.”  For the purposes of examination, each method of using the apparatus in claim 1 will be read as a function or capability of the apparatus, e.g., “a punch and pad configured to sandwich the top sheet…” and “bending blades… configured to bend-form the vertical wall portions.”
Claim 2 recites a method for producing a press-formed article including a step of “using a die which is provided with a punch and a pad sandwiching the top sheet portion…bending blades… bend-forming the vertical wall portions, stoppers… constraining end portions of the material… [and] a cushion component… maintaining the interval” which renders the claim indefinite because it is unclear if the method is using a die with these components or if the die is being used to perform the method steps described with the associated components.  For the purposes of examination, claim 2 will be interpreted as reciting a step of using a die including the components recited and the process steps included in the using step will be read as a function or capability of the die, e.g., “a punch and pad configured to sandwich the top sheet…” and “bending blades… configured to bend-form the vertical wall portions.”  Claim 3 depends from claim 2 and fails to clarify the indefinite language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0263637 A1 to Nippon Steel & Sumitomo Metal Corporation (hereinafter "Nippon").
Regarding claim 2, Nippon teaches a method for producing a press-formed article (Figs. 28-31) comprising: 
a first step of forming a base sheet or a material to be processed obtained by applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right and left vertical wall portions continuous to both sides in a width direction of the top sheet portion and not having a flange portion (Figs. 28 and 29; it is noted that the phrase “vertical wall” is interpreted as requiring the wall portion to be generally vertical); and 
a second step of applying compression by a preset compression amount in a direction along a press direction to the vertical wall portions in a formed state by the first step (Figs. 30 and 31), wherein, 
using a die which is provided with a punch and a pad sandwiching the top sheet portion between the punch 320 and the pad 332 in a sheet thickness direction (Figs. 28-31; Paras. [0163]-[0165]), bending blades 338, 340, 342  disposed on sides of the punch and the pad and bend-forming the vertical wall portions (Figs. 28-31; Paras. [0149], [0150] and [0162]-[0163]), and stoppers facing the bending blades in the press direction and constraining end portions of the material to be processed (Figs. 28-31 show the stoppers by the punch 320 constraining the material being formed) and in which the pad and the bending blades configure an upper die (Figs. 28-31) and the bending blades each have an upper die component 338 and a lower die component 340 vertically divided in middle of the press direction and disposed facing each other in the press direction with an interval equal to or larger than the compression amount to be applied (Figs. 28-31; Paras. [0148]-[0150] and [0162]-[0163]) and a cushion component 342 interposed between the upper die component 338 and the lower die 
in the first step, the vertical wall portions are bend-formed by moving the bending blades in the press direction while maintaining a state where the cushion component does not contract by cushion pressure until the end portions of the material to be processed abut on the stoppers and the lower die components abut on the stoppers while sandwiching the top sheet portion with the punch and the pad (Figs. 28-30 show that when the first bending step is performed, i.e., when the material is bent into a hat-shaped cross section in Fig. 29, the bending blade cushions 342 are not contracted including when the lower die component abuts the stoppers in Fig. 29, and after contact the cushions 342 contract, as shown in Fig. 30), and 
in the second step, the bending blades are further moved in the press direction by the preset compression amount following the first step, so that the vertical wall portions are sandwiched between the bending blades and a side surface of the punch, whereby the interval becomes small while preventing buckling, so that the compression is applied to the vertical wall portions (Figs. 29-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon.
Regarding claim 1, Nippon teaches a press forming device (Abstract, Figs. 28-31) for performing a first step of bend-forming a base sheet or a material to be processed obtained by applying bending or drawing to a base sheet beforehand into a hat cross-sectional shape having a top sheet portion and right 
a second step of applying compression by a preset compression amount in a direction along a press direction to the vertical wall portions in a formed state by the first step (Figs. 30 and 31; Para. [0167]),
the press forming device comprising: a punch 320 and a pad 332 sandwiching the top sheet portion between the punch and the pad in a sheet thickness direction (Figs. 28-31; Paras. [0163]-[0165]);
bending blades 338, 340, 342 disposed on sides of the punch and the pad and bend-forming the vertical wall portions (Figs. 28-31; Paras. [0149], [0150] and [0162]-[0163]);
and stoppers facing the bending blades in the press direction and constraining end portions of the material to be processed (Figs. 28-31 show the stoppers by the punch 320 constraining the material being formed),
wherein the pad and the bending blades configure an upper die (Figs. 28-31),
the punch is supported by a first cushion component 322 elastically expandable and contractible in the press direction (Figs. 28-31; Para. [0143] and [0162]-[0163]),
the bending blades each have an upper die component 338 and a lower die component 340 vertically divided in middle of the press direction and disposed facing each other in the press direction with an interval equal to or larger than the compression amount to be applied (Figs. 28-31; Paras. [0148]-[0150] and [0162]-[0163]) and
a second cushion component 342 interposed between the upper die component 338 and the lower die component 340, maintaining the interval, and contractible in the press direction at a predetermined pressure or more (Figs. 28-31; Paras. [0150] and [0162]-[0163]), and
cushion pressure of the second cushion component has such cushion pressure that the second cushion component does not contract during the bend-forming of the vertical wall portions in the first 
Nippon fails to explicitly teach cushion pressure of the second cushion component is lower than cushion pressure of the first cushion component.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the cushion pressure of the second cushion component be lower than the cushion pressure of the first cushion component as there was a known need to have bending blades (i.e., pad members in Nippon) and punch members be supported by biasing members that allow them to move during stages of the pressing process in order to produce a final piece with appropriately formed vertical wall portions (Nippon, Paras. [0005] and [0014]) as obvious to try, as there are only a finite number of identified predictable solutions with respect to the cushion pressure of the second cushion relative to the first cushion (i.e., less than, equal to, or greater than).  A person of ordinary skill in the art could have constructed such a press with such a configuration with a reasonable expectation of success. 
Regarding claim 3, Nippon teaches the method for producing a press-formed article according to Claim 2 (Figs. 28-31). 
However, Nippon fails to explicitly teach wherein the material to be processed is a metal sheet having tensile strength of 440 MPa or more.
In Para. [0095] of Nippon an example is provided which teaches the material to be processed is a metal sheet having tensile strength of 440 MPa or more (Para. [0095]; Example 2 has a sheet with 980 MPa tensile strength and Example 3 has a sheet with 1180 MPa tensile strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material used in the method for producing a press-formed article shown in Figs. 28-31 of Nippon with the material having a tensile strength of more than 440 MPa taught by Para. [0095] of Nippon as these components and their functions were well known in the art and a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP3856094 B2 to Toyota Motor teaches a press forming device including a punch 14 and a pad 19, bending blades 12, stoppers (Fig. 8), a first cushion component 17 supporting the punch 14 and a the bending blades including an upper die component 11, a lower die component 12 and a second cushion component 17 interposed between the two (Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725